Citation Nr: 1748630	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a combined rating in excess of 30 percent for a left knee disability.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to March 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction subsequently was transferred to the RO in Oakland, California.  The January 2013 rating decision granted service connection for left knee Osgood Schlatters disease with anterior cruciate ligament tear and degenerative arthritis evaluated as a 10 percent disability for limitation of flexion, and a 10 percent disability for instability, effective from July 19, 2012.  In a June 2017 rating decision, the RO granted service connection for left knee Osgood Schlatters disease with anterior cruciate ligament tear and degenerative arthritis evaluated as a 10 percent disability for limitation of extension, also effective  July 19, 2012. 

In January 2016 and January 2017 the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's left knee disability was productive of flexion limited to no more than 55 degrees and anterior instability of no more than +1, but was not productive of  limitation of extension, posterior instability, medial-lateral instability, ankylosis, locking, symptoms associated with the removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a combined disability rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017);           38 C.F.R. § 4.1, 4.14, 4.2, 4.21, 4.40, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher combined rating for his service-connected left knee disability currently rated under Diagnostic Codes 5257, 5260, and 5261.
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2017). 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f).  Arthritis due to trauma is rated as degenerative arthritis.  See 38 U.S.C.S. § 4.71 a, Diagnostic Code 5010.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.
Under 38 C.F.R. § 4.71a , Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.
Under 38 C.F.R. § 4.71a , Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.
Lastly, under 38 C.F.R. § 4.71a , Diagnostic Code 5258, a 20 percent rating is warranted where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.
Currently, the Veteran has a 10 percent disability rating for limitation of due to left knee limitation of flexion under Diagnostic Code 5260, a 10 percent disability rating for limitation of left knee extension under Diagnostic Code 5261, and a 10 percent disability rating for left knee instability under Diagnostic Code 5257 for the period on appeal.
The Veteran was afforded a VA examination in December 2012.  At the time of the examination the Veteran complained of pain and swelling.  The Veteran also endorsed experiencing flare-ups monthly.  He stated that the episodes of pain and swelling required him to lie down and take the weight off his knee for 24 hours or longer.
Upon range-of-motion testing, the Veteran demonstrated flexion to 90 degrees with objective evidence of painful motion at 90 degrees and extension to 0 degrees (no limitation of extension) with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, at which time he demonstrated post-test flexion to 90 degrees and post-test extension to 0 degrees (no limitation of extension).  The examiner indicated that the Veteran did not have additional limitation in range of motion of the knee following repetitive use testing.  The examiner did indicate that the Veteran had functional loss and/or functional impairment of the knee after repetitive use testing.  More specifically, the Veteran demonstrated less motion than normal, swelling, and disturbance of locomotion. 
Left knee joint stability testing revealed anterior instability (1+ (0-5 millimeters)), but posterior instability, and medial-lateral instability were normal; the Veteran demonstrated normal muscle strength.  The examiner endorsed that there was no evidence or history of recurrent patellar subluxation/dislocation.  
The Veteran was afforded an additional VA examination in May 2017.  At the time of the examination the Veteran complained of pain and swelling.  The Veteran also endorsed inability to climb stairs, inability to handle prolonged standing or walking, and experiencing flare-ups which increased pain and decreased range of motion.
Upon range-of-motion testing, the Veteran demonstrated flexion to 100 degrees with objective evidence of painful motion at 100 degrees and extension to 0 degrees (no limitation of extension) with no objective evidence of painful motion.  The examiner indicated that the Veteran had pain on examination causing functional loss and pain with weight bearing.  The examiner also indicated that the Veteran was able to perform repetitive-use testing and there was no additional loss of function or range of motion after three repetitions.  
Additionally, the examiner indicated that pain caused functional loss resulting in flexion limited to 90 degrees and extension limited to 0 degrees and pain during flare-ups caused limitation of flexion to 55 degrees and extension to 0 degrees.    
Notably, the examiner did not indicate that there was knee instability, or recurrent subluxation.  The record indicates that Veteran was to be scheduled for a total knee replacement, but the surgery has since been postponed.  
After careful review of the evidence, the Board finds that an increased rating is not warranted.
As previously stated, according to Diagnostic Code 5260, a 20 percent rating for the left knee is not available unless flexion is limited to 30 degrees, and according to Diagnostic Code 5261, a 20 percent rating for the left knee is not available unless extension is limited to 15 degrees.  Even during flare-ups and repetitive use testing, the Veteran retained residual range of motion which is inconsistent with these criteria.  
The Board acknowledges that left knee instability was indicated on the December 2012 VA examination report.  However, the Veteran is currently in receipt of a rating of 10 percent under Diagnostic Code 5257 for instability and as the instability noted on the December 2012 VA examination reported was noted to be just 1+ and medial-lateral and posterior instability was not shown, the Board finds that an increased rating under Diagnostic Code 5257 is not warranted.
In addition, although the December 2012 and May 2017 VA examinations noted meniscal tear and joint effusion, the Veteran denied locking of the knee throughout the period on appeal.  Thus, a separate rating is not warranted for dislocated semilunar cartilage under Diagnostic Code 5258.
A rating for arthritis is not warranted under Diagnostic Code 5003 because the Veteran has compensable ratings for limitation of motion for the entire period on appeal, and thus, the assignment of an additional rating under this diagnostic code would constitute pyramiding. 38 C.F.R. § 4.14.
Lastly, because the record is negative for evidence of ankylosis, the removal of semilunar cartilage, tibial and/or fibular conditions, and genu recurvatum, the Board finds that the following diagnostic codes are not applicable in the present case: 5256 (ankylosis of the knee); 5259 (symptomatic removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).
In sum, the Board declines to assign a combined rating in excess of 30 percent for a left knee disability for the period on appeal.



ORDER

A combined rating in excess of 30 percent for a left knee disability is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue of entitlement to a TDIU.
TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more. 38 C.F.R. § 4.16 (a) (2017).
Here, the Veteran is currently service connected for left knee instability, limitation of flexion, and extension, each rated at 10 percent disabling.  As the Veteran does not have one disability ratable of 60 percent or more or a combined rating of 70 percent, he does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16 (a). 
However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b).
In this regard, the evidence of record includes a December 2012 VA examination report in which the examiner opined that the Veteran's left knee disability impacts his ability to work in that he was previously employed as an elementary school teacher, but because of left knee pain and limitation of motion, he is unable to teach in the classroom or teach athletics.  His knee condition interferes with sitting or standing for longer than three to four hours, and during episodes of pain and swelling, he has to lie down and is unable to bend his left knee at all.
Given that the record reflects that the Veteran's service-connected left knee disability may present an exceptional disability picture and may prevent him from obtaining or maintaining substantially gainful employment, the Board finds that the case should be referred to the Director of Compensation & Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the TDIU threshold percentage standards.)  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating a TDIU and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.

2. Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected knee disability has had on his ability to work.

3. Refer the issue of entitlement to a TDIU to the Director, Compensation Service, for extra-schedular consideration.

4. Then, after completing the requested action, and any additional action deemed warranted, adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


